United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3938
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Kelly J. Moore, also known as Kelly   * Western District of Missouri.
R. Moore,                             *
                                      *     [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: August 29, 2006
                                Filed: September 7, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       After Kelly Moore pleaded guilty to several counterfeit-related offenses, in
violation of 18 U.S.C. §§ 471 and 473, the district court1 imposed concurrent
sentences of 41 months in prison and 2 years of supervised release. While Moore was
serving his supervised release, the government petitioned to revoke supervised release
based on an alleged violation of Moore’s release conditions. After a hearing at which
Moore admitted the conduct underlying the alleged violation, the court revoked


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
supervised release and sentenced Moore within the applicable advisory Guidelines
range to 12 months in prison. Moore appeals, arguing that the court’s sentence was
unreasonable. We affirm.

      The revocation sentence was not unreasonable. See United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (revocation sentences are reviewed for
unreasonableness in accordance with United States v. Booker, 543 U.S. at 258-62
(2005)). The sentence was within statutory limits, see 18 U.S.C. § 3583(e)(3), and the
court explicitly considered the circumstances of the violation, the need to correct
Moore’s behavior and punish his conduct, and the advisory Guidelines, see 18 U.S.C.
§ 3553(a)(1), (2)(A); Booker, 543 U.S. at 258-62 (sentencing courts must take
Guidelines into account along with other § 3553(a) factors).

      Accordingly, we affirm. We also grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-